840 S.W.2d 383 (1992)
HARBISON-FISHER MANUFACTUING CO., INC., Petitioner,
v.
MOHAWK DATA SCIENCES CORP., its Assignee, Decision Data Computer Corp., and Brock L. Sterrett, Individually, Respondents.
No. D-2278.
Supreme Court of Texas.
November 11, 1992.

ORDER
THE SUPREME COURT OF TEXAS, having considered the Unopposed Motion to Grant Application for Writ of Error and Enter Order Reversing and Rendering Judgment filed herein on June 19, 1992. together with First Amendment to said Unopposed Motion filed herein on July 22, 1992, is of the opinion that said unopposed motion, as amended, should be, and hereby is, granted in part. Petitioner's unopposed motion to allow amendment of application for writ of error is granted. Petitioner's amended application for writ of error is granted without reference to the merits. Petitioner's fourth motion for extension of time to file application for writ of error pursuant to Rule 130(d), Texas Rules of Appellate Procedure, is dismissed as moot.
The judgments of the court of appeals, 823 S.W.2d 679, and the trial court are set aside without reference to the merits, and the cause is remanded to the trial court for *384 further proceedings in accordance with the settlement agreement of the parties.